


Exhibit 10.1




CHANGE OF CONTROL AGREEMENT


AGREEMENT by and between Eaton Corporation, an Ohio corporation (the “Company”)
and [Name] (the “Executive”), dated as of the 16th day of December, 2015.


The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive's full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.Certain Definitions.


(a)    The “Effective Date” shall mean the first date during the Change of
Control Period (as defined in Section 1(b)) on which a Change of Control (as
defined in Section 2) occurs. Anything in this Agreement to the contrary
notwithstanding, if the Executive's employment with the Company is terminated
within the six months prior to the date on which the Change of Control occurs,
and if it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or anticipation of a Change of Control (such a termination of
employment, an “Anticipatory Termination”), then for all purposes of this
Agreement the “Effective Date” shall mean the date immediately prior to the date
of such termination of employment and the Executive shall be entitled to receive
the payments and benefits provided hereunder to the same extent as if the
Executive’s Date of Termination had occurred on the date of the Change of
Control.


(b)    The “Change of Control Period” shall mean the period commencing on the
date hereof and ending on the second anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), unless previously
terminated, the Change of Control Period shall be automatically extended so as
to terminate two years from such Renewal Date, unless at least 60 days prior to
the Renewal Date the Company shall give notice to the Executive that the Change
of Control Period shall not be so extended.


2.Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:






--------------------------------------------------------------------------------




(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either (i)
the then outstanding common shares of the Company (the “Outstanding Company
Common Shares”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by a new parent
entity if, following such acquisition, the shareholders of the Company holding
the Outstanding Company Common Shares immediately prior to that acquisition own
immediately after such acquisition the common equity interests of such parent
entity in substantially the same proportions as they owned the Outstanding
Company Common Shares, or (iv) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; or


(b)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(c)    Consummation by the Company of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another corporation (a “Business
Combination”), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Shares and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 55% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Shares and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, 25%
or more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or


(d)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred as a result of any transaction or series of transactions which the
Executive, or any entity in which the Executive is a partner, officer or more
than 50% owner initiates, if immediately following the transaction or series of
transactions that would otherwise constitute a Change of Control, the Executive,
either alone or together with other individuals who are executive officers of
the Company immediately prior thereto, beneficially owns, directly or
indirectly, more than 10% of the then outstanding common shares of the Company
or the corporation resulting from the transaction or series of transactions, as
applicable, or of the combined voting power of the then outstanding voting
securities of the Company or such resulting corporation.


3.Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the second anniversary of such date (the
“Employment Period”).


4.Terms of Employment.


(a)    Position and Duties. (i) During the Employment Period, (A) the
Executive's position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned to the Executive at any time during the 120‑day period
immediately preceding the Effective Date and (B) the Executive's services shall
be performed at the location where the Executive was employed immediately
preceding the Effective Date or any office or location less than 35 miles from
such location (subject to travel requirements reasonably consistent with those
prior to the Effective Date).


(ii)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive's
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not materially interfere with the performance of the
Executive's responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive's
responsibilities to the Company.


(b)    Compensation.


(i)    Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid in cash at a
monthly rate, at least equal to twelve times the highest monthly base salary
paid or payable, including any base salary which has been earned but deferred,
to the Executive by the Company and its affiliated companies in respect of the
twelve‑month period immediately preceding the month in which the Effective Date
occurs. During the Employment Period, the Annual Base Salary shall be increased
no more than 12 months after the last salary increase awarded to the Executive
prior to the Effective Date, and thereafter at least annually, in each case by a
percentage not less than the average annual percentage merit increase in the
Executive's base salary during




--------------------------------------------------------------------------------




the five (5) full calendar years (or such lesser number of years that the
Executive has been employed by the Company and its affiliated companies)
immediately preceding the Effective Date. Any increase in Annual Base Salary
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement. Annual Base Salary shall not be reduced after any such increase
and the term Annual Base Salary as utilized in this Agreement shall refer to
Annual Base Salary as so increased. As used in this Agreement, the term
“affiliated companies” shall include any company controlled by, controlling or
under common control with the Company.


(ii)    Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash in an amount (the “Annual Bonus Amount”) at
least equal to the Executive's target bonus amount (as defined in the Eaton
Executive Incentive Plan, Senior Executive Incentive Plan, or any successor
plan, as applicable (the “Applicable Incentive Plan”)) for the most recent year
for which a target bonus amount was established before the Effective Date under
the Applicable Incentive Plan, adjusted by the average of the Executive's
individual performance rating for each of the three most recent years ended
before the Effective Date, but eliminating any Corporate Performance Factor (as
defined in the Applicable Incentive Plan). Each such Annual Bonus shall be paid
no later than March 15th of the fiscal year next following the fiscal year for
which the Annual Bonus is awarded, unless the Executive shall elect to defer the
receipt of such Annual Bonus in accordance with the provisions of any applicable
Eaton deferred compensation plan (a “Deferred Compensation Plan”).


(iii)    Incentive, Savings and Retirement Plans. During the Employment Period,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
similarly-situated executives of the Company and its affiliated companies
(including without limitation the Company's Deferred Compensation Plan, Limited
Eaton Service Supplemental Retirement Income Plan, long-term Executive Strategic
Incentive Plan and Supplemental and/or Excess Benefits Plans, as and to the
extent those plans are in effect from time to time), but in no event shall such
plans, practices, policies and programs provide the Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and its affiliated companies for the Executive under such plans,
practices, policies and programs as in effect at any time during the 120‑day
period immediately preceding the Effective Date or if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other similarly-situated executives of the Company and its affiliated companies.


(iv)    Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive's family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs) to the extent applicable generally
to other similarly-situated executives of the Company and its affiliated
companies, but in no event shall such plans, practices, policies and programs
provide the Executive with benefits which are less favorable, in the aggregate,
than the most favorable of such plans, practices, policies and programs in
effect for the Executive at any time during the 120‑day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other
similarly-situated executives of the Company and its affiliated companies.






--------------------------------------------------------------------------------




(v)    Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120‑day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other similarly-situated executives of the
Company and its affiliated companies.


(vi)    Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for the Executive at any time during the 120‑day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
similarly-situated executives of the Company and its affiliated companies.


(vi)    Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its affiliated companies at any time during the 120 day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as provided generally at any time thereafter with respect to other
similarly-situated executives of the Company and its affiliated companies.


(viii)    Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its affiliated companies as in effect
for the Executive at any time during the 120‑day period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other similarly-situated
executives of the Company and its affiliated companies.


(ix)    Clawback Policy. All compensation payable under this Agreement shall
remain subject to the provisions of the Company’s Policy on Incentive
Compensation, Stock Options and Other Equity Grants upon the Restatement of
Financial Results (the “Clawback Policy”) in effect as of the Effective Date.


5.Termination of Employment.


(a)    Death or Disability. The Executive's employment shall terminate
automatically upon the Executive's death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 14(b) of this Agreement of its intention to terminate the Executive's
employment. In such event, the Executive's employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full‑time
performance of the Executive's duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive's duties
with the Company on a full‑time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive's legal representative.




--------------------------------------------------------------------------------






(b)    Cause. The Company may terminate the Executive's employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:


(i)    the willful and continued failure of the Executive to perform
substantially the Executive's duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Executive has not substantially performed the Executive's
duties, or


(ii)    the Executive being convicted of a felony involving dishonesty, or the
willful engaging by the Executive in gross misconduct which is materially and
demonstrably injurious to the Company.


For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.


(c)    Good Reason. The Executive's employment may be terminated by the
Executive for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean:


(i)    the assignment to the Executive of any duties inconsistent in any respect
with the Executive's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
4(a) of this Agreement, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive;


(ii)    any failure by the Company to comply with any of the provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;


(iii)    the Company's requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) hereof or the Company's
requiring the Executive to travel on Company business to a substantially greater
extent than required immediately prior to the Effective Date; or






--------------------------------------------------------------------------------




(iv)    any purported termination by the Company of the Executive's employment
otherwise than as expressly permitted by this Agreement.


For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.


(d)    Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 14(b) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive's or the Company's rights hereunder.


(e)    Date of Termination. “Date of Termination” means (i) if the Executive's
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive's employment is
terminated by the Company other than for Cause or Disability, the date on which
the Company notifies the Executive of such termination and (iii) if the
Executive's employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.
The Company and the Executive shall take all steps necessary (including with
regard to any post-termination services by the Executive) to ensure that any
termination described in this Section 5 constitutes a “separation from service”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and notwithstanding anything contained herein to the
contrary, the date on which such separation from service takes place shall be
the “Date of Termination.”


6.Obligations of the Company upon Termination.


(a)    Good Reason; Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate the Executive's employment other
than for Cause or Disability or the Executive shall terminate employment for
Good Reason:


(i)    except as otherwise provided in this Section 6(a), the Company shall pay
to the Executive in a lump sum in cash within 30 days after the Date of
Termination the aggregate of the following amounts:


A.    the sum of (1) the Executive's Annual Base Salary through the Date of
Termination, to the extent not theretofore paid to the Executive, (2) the
amount, if any, which has been earned by the Executive with respect to any
completed Incentive Year under the Eaton Incentive Compensation Plan or any
successor thereto, and any completed Award Period under the Eaton Executive
Strategic Incentive Plan or any successor thereto, in each case to the extent
not theretofore paid to the Executive, and (3) with respect to each Award Period
under the Eaton




--------------------------------------------------------------------------------




Executive Strategic Incentive Plan or any successor thereto which begins before
January 1, 2015 and ends after the Date of Termination, an amount equal to (x)
100% of the Executive's Individual Incentive Target (as defined in such plan)
for such Award Period (but in no event less than such Individual Incentive
Target for the fiscal year that includes the Effective Date) times (y) a
fraction, the numerator of which is the number of days in such Award Period
before the Date of Termination, and the denominator of which is the total number
of days in such Award Period (and, with respect to each Award Period under the
Eaton Executive Strategic Incentive Plan or any successor thereto which begins
on or after January 1, 2015 and ends after the Date of Termination, the amount
determined pursuant to the applicable award agreement) (the amount described in
clause (3), the “Pro-Rata Bonus,” and the sum of the amounts described in
clauses (1), (2) and (3) shall be hereinafter referred to as the “Accrued
Obligations”); and


B.    the product of (1) three and (2) the sum of (x) the Executive's Annual
Base Salary and (y) the Annual Bonus Amount;


(ii)    for three years after the Executive's Date of Termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to the Executive and/or
the Executive's family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 4(b)(iv) of this Agreement if the Executive's employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other similarly-situated executives of the
Company and its affiliated companies and their families, provided, however, that
if the Executive becomes re-employed with another employer and is eligible to
receive medical or other welfare benefits under another employer-provided plan,
the medical and other welfare benefits described herein shall be secondary to
those provided under such other plan during such applicable period of
eligibility, and for purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits pursuant to such
plans, practices, programs and policies, the Executive shall be considered to
have remained employed for three years after the Date of Termination and to have
retired on the last day of such period, and for purposes of any reimbursement of
eligible expenses to the Executive and/or the Executive’s family under the
plans, programs, practices and policies described in Section 4(b)(iv) of this
Agreement incurred following the first eighteen months of continuation coverage
under this Section 6(a)(ii), such reimbursement shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred (the amount of continued coverage and benefits that the
Company is obligated to provide pursuant to this paragraph in any given calendar
year shall not affect the amount of continued coverage and benefits that the
Company is obligated to provide in any other calendar year, and the Executive's
right to have the Company provide such continued coverage and benefits may not
be liquidated or exchanged for any other benefit); provided, further, that to
the extent it is impossible or impracticable to provide a specific employee
benefit, the Company shall pay the Executive a cash amount equal to the Company
cost of providing such benefit for similarly-situated active employees, payable
at the same times as the costs for providing such benefits would have been
incurred;


(iii)    to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”); provided, however that to the extent that
any Other Benefits are deferred compensation within the meaning of Section 409A
of the Code and the Treasury Regulations promulgated




--------------------------------------------------------------------------------




thereunder and subject to the requirements of Section 409A of the Code, such
Other Benefits shall not be paid or provided before the first business day that
is six months after the Date of Termination.
Notwithstanding the foregoing, the Company shall pay to the Executive the
amounts described in (A)(3) and (B) in a lump sum in cash on the first business
day that is six months after the Date of Termination to the extent required by
Section 409A of the Code.


(b)    Death. If the Executive's employment is terminated by reason of the
Executive's death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive's legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive's estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, without limitation, and the Executive's estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and affiliated companies to the estates and
beneficiaries of similarly-situated executives of the Company and such
affiliated companies under such plans, programs, practices and policies relating
to death benefits, if any, as in effect with respect to other similarly-situated
executives and their beneficiaries at any time during the 120‑day period
immediately preceding the Effective Date or, if more favorable to the
Executive's estate and/or the Executive's beneficiaries, as in effect on the
date of the Executive's death with respect to other similarly-situated
executives of the Company and its affiliated companies and their beneficiaries.


(c)    Disability. If the Executive's employment is terminated by reason of the
Executive's Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination; provided, however, that the Pro-Rata Bonus
shall be paid on the first business day that is six months after the Date of
Termination. With respect to the provision of Other Benefits, the term Other
Benefits as utilized in this Section 6(c) shall include, and the Executive shall
be entitled after the Disability Effective Date to receive, disability and other
benefits at least equal to the most favorable of those generally provided by the
Company and its affiliated companies to disabled executives and/or their
families in accordance with such plans, programs, practices and policies
relating to disability, if any, as in effect generally with respect to other
similarly-situated executives and their families at any time during the 120‑day
period immediately preceding the Effective Date or, if more favorable to the
Executive and/or the Executive's family, as in effect at any time thereafter
generally with respect to other similarly-situated executives of the Company and
its affiliated companies and their families; provided, however that to the
extent that any Other Benefits are deferred compensation within the meaning of
Section 409A of the Code and the Treasury Regulations promulgated thereunder and
subject to the requirements of Section 409A of the Code, such Other Benefits
shall not be paid or provided before the first business day that is six months
after the Date of Termination.


(d)    Cause; Other than for Good Reason. If the Executive's employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) the Annual Base Salary through the Date of
Termination and (y) Other Benefits, in each case to the extent theretofore
unpaid. If the Executive voluntarily terminates employment during the Employment
Period, excluding a termination for Good Reason, this Agreement shall terminate
without further obligations to the Executive, other than for Accrued Obligations
and the timely payment or provision of Other Benefits. In such case, all Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
after the Date of




--------------------------------------------------------------------------------




Termination, provided, however, that the Pro-Rata Bonus will be paid to the
Executive on the first business day that is six months after the Date of
Termination. Notwithstanding the foregoing, to the extent that any Other
Benefits required to paid pursuant to this Section 6(d) are deferred
compensation within the meaning of Section 409A of the Code and the Treasury
Regulations promulgated thereunder and subject to the requirements of Section
409A of the Code, such Other Benefits shall not be paid or provided before the
first business day that is six months after the Date of Termination.
 
7.Termination of Agreement in Connection With Change of Control. In the event of
a change of control as defined in Section 1.409A-3(i)(5) of the Treasury
Regulations (for purposes of this Section 7 only, a “Change of Control Event”),
the Board shall have the authority, in its sole discretion, to terminate the
Agreement pursuant to an irrevocable action taken by the Board within the 30
days preceding the Change of Control Event, provided that this Section 7 will
only apply to a payment under the Agreement if all agreements, methods,
programs, and other arrangements sponsored by the service recipient immediately
after the time of the Change of Control Event with respect to which deferrals of
compensation are treated as having been deferred under a single plan within the
meaning of Section 1.409A-1(c)(2) of the Treasury Regulations are terminated and
liquidated with respect to the Executive, so that under the terms of the
termination and liquidation the Executive is required to receive all amounts of
compensation deferred under the terminated agreements, methods, programs, and
other arrangements within 12 months of the date the Board irrevocably takes all
necessary action to terminate and liquidate the agreements, methods, programs
and other arrangements. Solely for purposes of this Section, where the Change of
Control Event results from an asset purchase transaction, the service recipient
with the discretion to liquidate and terminate the agreements, methods, programs
and other arrangements is the service recipient that is primarily liable
immediately after the transaction for the payment of the deferred compensation.
If the Agreement is terminated pursuant to this Section 7, the Company shall pay
to the Executive in a lump sum in cash within 12 months of the date the Board
irrevocably takes all necessary action to terminate and liquidate the
agreements, methods, programs and other arrangements, the amount that would have
been payable to the Executive if during the Employment Period the Company had
terminated the Executive’s employment other than for Cause or Disability or if
the Executive had terminated his employment for Good Reason in accordance with
Section 6(a) of this Agreement.


8.Non‑exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive's continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor, subject to the last sentence of this
Section 8 and to Section 14(f), shall anything herein limit or otherwise affect
such rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement. Notwithstanding the
foregoing, if the Executive becomes entitled to receive severance benefits under
Section 6(a) hereof, such severance benefits shall be in lieu of any benefits
under any severance or separation plan, program or policy of the Company or any
of its affiliated companies to which the Executive would otherwise have been
entitled.


9.Full Settlement; Legal Fees. The Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set‑off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other




--------------------------------------------------------------------------------




employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and except as
specifically provided in Section 6(a)(ii), such amounts shall not be reduced
whether or not the Executive obtains other employment. The Company agrees to pay
as incurred, at any time from the Effective Date through the Executive's
remaining lifetime (or, if longer, through the 20th anniversary of the Effective
Date), to the full extent permitted by law, all legal fees and expenses which
the Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (whether such contest is between the Company
and the Executive or between either of them and any third party, and including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Code. In order to comply with Section 409A of the Code, in no event shall the
payments by the Company under this Section 9 be made later than the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred, provided that the Executive shall have submitted an invoice for
such fees and expenses at least 10 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred. The
amount of such legal fees and expenses that the Company is obligated to pay in
any given calendar year shall not affect the legal fees and expenses that the
Company is obligated to pay in any other calendar year, and the Executive's
right to have the Company pay such legal fees and expenses may not be liquidated
or exchanged for any other benefit.


10.Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive's employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive's employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.


11.Executive Covenants.


(a)    Noncompete/Nonsolicit. During the Executive’s employment with the Company
during the Change of Control Period and for one (1) year following the Date of
Termination if the Date of Termination occurs during the Change of Control
Period, the Executive shall not, directly or indirectly (whether as owner,
partner, officer, director, employee, consultant, investor, lender or otherwise,
except as the holder of not more than 5% of the outstanding stock of a
publicly-held company):


(i)
provide services to any corporation or other entity, regardless of form, that is
engaged in any business or enterprise that is the same as, or substantially the
same as, the business of the Company for that part of the enterprise in which
Executive has directly worked or had significant, direct exposure during
Executive’s employment with the Company in the two (2) year period preceding the
Date of Termination; or







--------------------------------------------------------------------------------




(ii)
directly or indirectly solicit for employment, hire, or work as an independent
contractor, any person or entity who is an employee or service provider of the
Company or its affiliates or was employed or engaged by the Company or its
affiliates to provide services (whether as an independent representative,
consultant, agent or employee) in the 12 months prior to the Date of
Termination; provided, however, a broadly published recruitment advertisement
that is not directed at any of the foregoing individuals shall not by itself be
deemed a violation of this Section 11(a)(ii); or



(iii)
divert or attempt to divert from the Company or its affiliates any business with
any customer, partner or other person with which the Company or its affiliates
had any material business contact or association during the Executive’s
employment with the Company, or induce or attempt to induce any customer,
partner or other person with which the Company or its affiliates had any
material business contact or association to reduce or refrain from doing
business with the Company or its affiliates.



(b)    Enforceability. If any restriction or provision set forth in Section
11(a) is found by any court of competent jurisdiction to be unenforceable
because it is excessively broad, extends for too long a period of time, or
covers too great a range of activities or too broad a geographic area, the
parties agree that such restriction or provision shall be construed and
interpreted to extend only over the maximum period of time, range of activities,
or geographic area which is found by such court to be enforceable.


(c)    Remedies; Injunctive Relief. The parties acknowledge and agree that
restrictions contained in Section 11(a) are necessary for the protection of the
business and goodwill of the Company and are considered by the Executive to be
reasonable for such purpose. The Executive agrees that any breach of Section
11(a) may cause the Company substantial and irrevocable damage that is difficult
to measure. Therefore, if there is any such breach or threatened breach, the
Executive agrees that the Company, in addition to such other remedies which may
be available, shall have the right to seek an injunction from a court
restraining such a breach or threatened breach and the right to specific
performance of the provisions of this Agreement and the Executive hereby waives
the adequacy of a remedy at law as a defense to such relief
.
12.Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.


(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.


(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.




--------------------------------------------------------------------------------






13.“Golden Parachute” Excise Tax.


(a)    In the event the Executive becomes entitled to receive payments and
benefits hereunder or otherwise and such payments and benefits (the “Total
Payments”) will be subject to the tax (the “Excise Tax”) imposed by Section 4999
of the Code, or any similar tax that may hereafter be imposed, the Company shall
compute the “Net After-Tax Amount,” and the “Reduced Amount,” and shall adjust
the Total Payments as described below. The Net After-Tax Amount shall mean the
present value of all amounts payable to Executive hereunder, net of all federal
income, excise and employment taxes imposed on Executive by reason of such
payments. The Reduced Amount shall mean the largest aggregate amount of the
Total Payments that if paid to Executive would result in Executive receiving a
Net After-Tax Amount that is equal to or greater than the Net After-Tax Amount
that Executive would have received if the Total Payments had been made. If the
Company determines that there is a Reduced Amount, the Total Payments will be
reduced to the Reduced Amount. Such reduction to the Total Payments shall, to
the extent permitted by Section 280G and Section 409A, be in the order specified
by the Executive or, if not specified or can’t be specified, be made by first
reducing or eliminating any cash severance benefits, then by reducing or
eliminating any accelerated vesting of equity awards in the manner that results
in the largest amount being paid to Executive and then by reducing or
eliminating any other remaining Total Payments, in each case in reverse order
beginning with the payments which are to be paid the farthest in time from the
date of the transaction triggering the Excise Tax.


(b)    For purposes of determining whether the Total Payments will be subject to
the Excise Tax and the amounts of such Excise Tax and for purposes of
determining the Reduced Amount and the Net After-Tax Amount: (i) any other
payments or benefits received or to be received by Executive in connection with
a Change of Control or Executive’s termination of employment (whether pursuant
to the terms of this Agreement or any other plan, arrangement, or agreement with
the Company, or with any individual, entity, or group of individuals or entities
whose actions result in a Change of Control or any Person affiliated with the
Company or such Persons) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless in the opinion of a tax advisor reasonably selected by
the Company (“Tax Counsel”), such other payments or benefits (in whole or in
part) should be treated by the courts as representing reasonable compensation
for services actually rendered (within the meaning of Section 280G(b)(4)(B) of
the Code), or otherwise not subject to the Excise Tax; (ii) the amount of the
Total Payments that shall be treated as subject to the Excise Tax shall be equal
to the lesser of (A) the total amount of the Total Payments; or (B) the amount
of excess parachute payments within the meaning of Section 280G(b)(1) of the
Code (after applying clause (a) above); (iii) in the event that Executive
disputes any calculation or determination made by the Company, the matter shall
be determined by Tax Counsel, the fees and expenses of which shall be borne
solely by the Company; and (iv) Executive shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation in the calendar
year in which the Change of Control occurs, and state and local income taxes at
the highest marginal rate of taxation in the state and locality of Executive’s
residence on the effective date of the Change of Control, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes, taking into account the reduction in itemized deduction
under Section 68 of the Code.
 
14.Miscellaneous.






--------------------------------------------------------------------------------




(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio, without reference to principles of conflict of laws.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.


(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


If to the Executive:
[Name]
Eaton
Eaton Center
1000 Eaton Boulevard
Cleveland, Ohio 44122
                
If to the Company:
Eaton
Eaton Center
1000 Eaton Boulevard
Cleveland, Ohio 44122
Attention: Office of the General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.


(d)    The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.


(e)    The Executive's or the Company's failure to insist upon strict compliance
with any provision hereof or any other provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 5(c)(i)‑(iv) of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.


(f)    The Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and, prior
to the Effective Date, the Executive's employment may be terminated by either
the Executive or the Company at any time prior to the Effective Date, in which
case the Executive shall have no further rights under this Agreement. In
addition, this Agreement shall automatically and immediately terminate upon any
transfer of the Executive’s employment, prior to the Effective Date, to any
position with the Company as to which Change of Control Agreements, in the form
of this Agreement, have not been made available by action of the Board and, in
the event of such




--------------------------------------------------------------------------------




transfer of employment, the Executive shall have no further rights under this
Agreement. From and after the Effective Date this Agreement shall supersede any
other agreement between the parties with respect to the subject matter hereof.


(g) Notwithstanding any provision in this Agreement to the contrary, in the
event of an Anticipatory Termination, any payments that are deferred
compensation within the meaning of Section 409A of the Code that the Company
shall be required to pay or provide pursuant to Section 6(a) of this Agreement
shall be paid or commence being provided no earlier than the first business day
that is six months after the date of the Anticipatory Termination. In the event
of an Anticipatory Termination, any payments or benefits that are not deferred
compensation within the meaning of Section 409A of the Code that the Company
shall be required to pay or provide pursuant to Section 6(a) of this Agreement
shall be paid or shall commence being provided on the date of the Change of
Control.


(h)    Within the time period permitted by the applicable governmental
regulations, the Company may, in consultation with the Executive, modify this
Agreement, in the least restrictive manner necessary and without any diminution
in the value of the payments to the Executive, in order to cause the provisions
of the Agreement to comply with the requirements of Section 409A of the Code, so
as to avoid the imposition of taxes and penalties on the Executive pursuant to
Section 409A of the Code.
        
(i)    Notwithstanding any other provision of this Agreement to the contrary,
any payment required to be made or commence pursuant to this Agreement to a
“specified employee” within the meaning of Section 409A of the Code (as
determined in accordance with the methodology established by the Company as in
effect on the Date of Termination) that is deferred compensation within the
meaning of Section 409A of the Code and the Treasury Regulations promulgated
thereunder and subject to the requirements of Section 409A of the Code shall not
be made or commence prior to the date that is six months following the Date of
Termination.


(j)    To the extent that the reimbursement of any expenses or the provision of
any in-kind benefits pursuant to this Agreement is subject to Section 409A of
the Code, (i) the amount of such expenses eligible for reimbursement, or in-kind
benefits to be provided hereunder during any one calendar year shall not affect
the amount of such expenses eligible for reimbursement or in-kind benefits to be
provided hereunder in any other calendar year; provided, however, that the
foregoing shall not apply to any limit on the amount of any expenses incurred by
the Executive that may be reimbursed or paid under the terms of the Company’s
medical plan, if such limit is imposed on all similarly situated participants in
such plan; (ii) all such expenses eligible for reimbursement hereunder shall be
paid to the Executive as soon as administratively practicable after any
documentation required for reimbursement for such expenses has been submitted,
but in any event by no later than December 31 of the calendar year following the
calendar year in which such expenses were incurred; and (iii) the Executive’s
right to receive any such reimbursements or in-kind benefits shall not be
subject to liquidation or exchange for any other benefit.












--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused this Agreement to be executed in its name on its behalf, all as of the
day and year first above written.




_____________________________________
[Name]


EATON CORPORATION


By _____________________________________
M. M. McGuire
Executive Vice President and General Counsel




